Citation Nr: 0008993	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-45 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 14, 1995, 
for assignment of a 100 percent evaluation for a bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1977.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted a 100 percent evaluation for the 
veteran's service-connected bipolar disorder, and assigned a 
retroactive effective date of August 14, 1995.  The veteran 
filed a timely appeal, contending that he was totally 
disabled as far back as 1987.  The case has been referred to 
the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  A July 1988 rating decision, based upon clinical 
treatment records dating from April 1987 through May 1988, 
granted an increased 50 percent evaluation for the veteran's 
bipolar disorder.  The veteran did not appeal that decision.  

3.  A May 1994 rating decision, based upon clinical treatment 
records dated in April 1994, granted a temporary 100 percent 
evaluation for the veteran's bipolar disorder, but continued 
his assigned 50 percent evaluation.  The veteran did not 
appeal that decision, which subsequently became final.  

4.  An informal claim for an increased rating, consisting of 
inpatient treatment records dated in August and September 
1995, was deemed to have been submitted.  

5.  Based upon the VA inpatient treatment records dating from 
August through September 1995, an increased 100 percent 
evaluation for the veteran's service-connected bipolar 
disorder was granted by an October 1996 rating decision.  

6.  A November 1996 rating decision determined the proper 
effective date for the veteran's 100 percent evaluation for 
his bipolar disorder to be from August 14, 1995, the date of 
admission for inpatient psychiatric treatment.  

7.  Prior to August 14, 1995, the available evidence did not 
show the veteran's bipolar disorder to be manifested by 
symptomatology warranting assignment of a 100 percent 
evaluation, and he was not shown to be incapable of obtaining 
or retaining gainful employment as a result of the service-
connected bipolar disorder, per se.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 14, 1995, 
for a 100 percent evaluation for the veteran's bipolar 
disorder, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
effective date prior to August 14, 1995, for assignment of a 
100 percent evaluation for his bipolar disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that this claim is plausible 
and capable of substantiation.  The Board also finds that all 
relevant facts with regard to this claim have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in the development of facts pertinent to the claim under 
38 U.S.C.A. § 5107(a).  

The statutory provisions for the determination of the 
effective date of an increase in disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991) and in 38 C.F.R. 
§ 3.400(o) (1999).  Generally, the effective date for an 
increased rating is the date of receipt of the claim or the 
date on which entitlement arose, whichever is later.  When 
entitlement arises before a claim has been received, the 
effective date will be that date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date will be the date of receipt of 
the claim.  See 38 C.F.R. § 3.400(o); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  38 C.F.R. § 3.400(o)(2) 
applies in cases in which the increase preceded the claim.  

The VA General Counsel has reiterated that, as explained by 
the United States Court of Appeals for Veterans Claims in 
Harper, the effective date of an increased rating would be 
the date of the claim only if the claim is not received 
within the year following the increase in disability.  The 
opinion further explained that when a veteran submits a claim 
alleging an increase in disability within one year prior to 
VA's receipt of the claim, and medical evidence substantiates 
the increase in disability, the effective date of an award of 
increased disability must be determined based on the facts of 
a particular case.  It was noted that the record as a whole 
must be analyzed for this purpose.  See VAOPGPREC 12-98.  

The veteran presently contends that the medical evidence of 
record, consisting of VA rating examination reports and 
clinical in-patient treatment records, shows that he was 
totally disabled as of 1987.  Therefore, he maintains that 
his assigned 100 percent evaluation for a bipolar disorder 
should be effective from 1987.  The record shows that the 
veteran was granted service connection for what was initially 
characterized as a nervous disorder by a July 1978 rating 
decision.  A 10 percent evaluation was assigned, effective 
from April 23, 1977.  By a November 1986 rating decision, the 
veteran was granted an increased 30 percent evaluation, 
effective from July 1, 1986, for what was then characterized 
as a bipolar affective disorder.  This evaluation was based 
on VA inpatient treatment records dated in July 1986 showing 
that the veteran had been engaged in heavy, chronic substance 
abuse which had significantly impaired his ability to 
function in a social setting.  The veteran failed to return 
to the VA Medical Center (VAMC) from a pass, and was 
subsequently discharged from the VAMC.  At the time of his 
discharge, he was not found to be psychotic and was found to 
be employable.  

In May 1987, the veteran filed a claim for an increased 
rating for his bipolar disorder, and sought Paragraph 29 
benefits because of a recent admission for inpatient 
treatment the previous April.  ("Paragraph 29" benefits 
generally involve temporary assignment of a 100 percent 
evaluation for a convalescence period following 21 days of 
inpatient treatment.)  See generally 38 C.F.R. §§ 4.29, 4.30 
(1999).  VA inpatient treatment records dating from April 
through May 1987 show that the veteran was diagnosed as 
having a schizoaffective disorder, agitative type.  The 
veteran sought admission due to delusions, paranoia, 
hallucinations, depression, and nonfunction.  He had been 
drinking which caused an exacerbation of his symptoms, and 
his family brought him to the VAMC for treatment.  He 
initially required leather restraints, but his condition 
improved with medication, and he was subsequently discharged 
on condition that he would continue his medication on an 
outpatient basis.  Pursuant to the approximately one-month 
period of inpatient treatment, by a November 1987 rating 
decision, the veteran was granted Paragraph 29 benefits, 
consisting of a 100 percent evaluation, effective from April 
8 through May 31, 1987.  Afterwards, his previously assigned 
30 percent evaluation was to be continued, effective from 
June 1, 1987.  The veteran did not appeal that decision.  

In May 1988, the veteran submitted a claim for an increased 
rating and for Paragraph 29 benefits for his service-
connected bipolar disorder because he had undergone inpatient 
treatment at the VAMC from April to May 1988.  Treatment 
records dating from February through May 1988 show that the 
veteran was admitted in April 1988 after experiencing hostile 
feelings, paranoia, depression, and delusional behavior.  At 
the time, the veteran was unemployed and was noted to have a 
problem with substance abuse, but was not compliant with his 
prescribed medications.  At various points during his visit 
to the psychiatric ward, the veteran displayed hostile, 
aggressive, and violent behavior, and was placed in leather 
restraints.  The veteran's condition improved over time as he 
became compliant with his medications, and he was discharged 
in early May 1988.  By a rating decision of July 1988, the 
veteran was granted a temporary 100 percent evaluation for 
his period of hospitalization, and was assigned an increased 
rating of 50 percent, effective from March 1, 1988.  The 
veteran did not appeal that decision, but in September 1988, 
he filed a claim for additional Paragraph 29 benefits for 
inpatient treatment undergone in August and September 1988.  
An unappealed rating decision of October 1988 confirmed his 
assigned 50 percent evaluation for a psychiatric disorder.  

The record shows that the veteran continued to seek periodic 
inpatient treatment from October 1988 to the present time.  
He was generally characterized as being a "revolving door" 
patient, in a reference to his multiple and repeated 
admissions.  The veteran was admitted for treatment on at 
least 17 separate occasions between 1987 and 1995, inclusive.  
The treatment records from this period show that he would 
typically stop taking his medications, would experience 
delusional and often violent episodes exacerbated by alcohol, 
and would then seek admission to the psychiatric ward.  The 
treatment records indicate that the veteran's typical pattern 
of treatment involved medication followed by improvement in 
his symptoms to the point where the veteran was able to 
"reintegrate" himself with his peer group.  The veteran 
would then either be discharged from treatment due to 
drinking, or would "elope" from the VAMC, until his next 
admission, whereupon the cycle would be repeated.  

From 1987, the veteran's periods of inpatient treatment of 
record are as follows:  April through May 1987; February 
1988; April through May 1988; August through September 1988; 
September through October 1988; December 1988 through January 
1989; March through April 1989; August through September 
1989; September through October 1989; December 1989; May 
through June 1990; February through March 1992; April 1994; 
August through September 1995; September through October 
1996; August through September 1998; and January 1999.  
Following the periods of inpatient treatment lasting longer 
than 21 days, Paragraph 29 benefits were either granted 
directly by the RO or at the request of the veteran.  Of some 
interest is a treatment note contained in an inpatient 
summary from the period of treatment dated in August and 
September 1989, in which the treating physician observed that 
the veteran's social and economic impairment was the direct 
result of his problems with substance abuse, particularly 
alcohol.  

Rating decisions of November 1987; July 1988; October 1988; 
November 1988; April 1989; August 1989; November 1989; 
February 1990; July 1992; April 1994; and November 1995 all 
granted Paragraph 29 benefits, and continued the veteran's 
assigned disability rating.  The Board notes that in May 
1988, the veteran filed a claim for an increased rating for 
his bipolar disorder, and by a rating decision of July 1988, 
a 50 percent evaluation was assigned, effective from March 1, 
1988.  This rating was confirmed by the above rating 
decisions, and the veteran did not file any appeals to those 
decisions.  The periods in which temporary 100 percent 
evaluations under Paragraph 29 were in effect were:  April 
through June 1987; February through March 1988; March through 
April 1988; April 1988 through June 1988; September 1988 
through November 1988; December 1988 to February 1989; August 
through October 1989; November 1989 through January 1990; 
February through April 1992; February through May 1994; and 
September through November 1995.  As noted, the veteran's 
bipolar disorder was rated as 100 percent disabling, 
effective from August 14, 1995.  

The veteran underwent a VA rating examination in February 
1989.  The report of that examination showed that the veteran 
had been unemployed for the previous two years, and received 
support from the Social Security Administration (SSA) in the 
form of disability benefit funds and from the VA.  The 
veteran reportedly quit several jobs due to depression, and 
complained that he heard voices, experienced hallucinations 
and depression, and sleeplessness.  The veteran denied using 
alcohol or drugs, and his medications were noted to include 
Thorazine, Lithium, Ativan, and antidepressant medications.  
The examiner observed that the veteran had had more than 20 
psychiatric clinic admissions over the past several years.  
On examination, the veteran was found to be well behaved, 
cooperative, and non-violent.  His judgment and orientation 
were characterized as normal and intact, and he was found to 
have average intelligence with no suicidal or homicidal 
ideation.  However, the veteran was noted to have active 
auditory hallucinations and paranoid ideations, but no 
delusions.  He was also found to have poor insight and 
questionable compliance with his treatment program.  The 
examiner concluded with a diagnosis of a manic-depressive 
illness in remission, and noted that the veteran appeared 
competent to manage his funds.  

The veteran underwent an additional VA rating examination in 
June 1992.  The report of that examination showed that the 
veteran's history was based on his own account of events, and 
was therefore, "subject to the usual errors."  The veteran 
reported that he was recently discharged from the VAMC, and 
that he had been admitted for treatment approximately five 
times since the time of his last rating examination in 1989.  
In addition, he reported that he "sometimes" used alcohol, 
and that he had no social life.  The veteran reported that he 
was depressed and could not sleep.  In addition, according to 
the veteran, aggravation and depression were his primary 
complaints.  He attributed the reported worsening of his 
overall condition to the cessation of his Thorazine 
medication.  On examination, the veteran was casually 
dressed, and he was pleasant and cooperative.  He appeared to 
be somewhat tense, but his affect was appropriate.  He was 
found to be fully oriented, and was aware of current events 
and political figures.  The veteran was able to perform 
serial sevens, was able to perform abstractions, but reported 
that he experienced occasional auditory hallucinations, 
particularly when depressed.  The examiner concluded with a 
diagnosis of a bipolar disorder, and offered that the veteran 
was competent as the term was defined by law.  

The decision to grant an increased evaluation of 100 percent, 
effective from August 14, 1995, was based on evidence showing 
active psychotic manifestations of such extent as to be 
productive of total social and industrial inadaptability.  
Further, the hospital report from the VAMC, dating from 
August through September 1995 showed that the veteran 
suffered from a complete industrial impairment from his 
bipolar disorder.  

In December 1996, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  He testified that the 
severity of his bipolar disorder seemed to fluctuate over 
time, but that he "guessed" that 1987 was the year that his 
treating physician suggested that he apply for SSA benefits 
due to his difficulties coping.  He testified that he had a 
number of treating physicians over the years, given that he 
had been treated at the Hines VAMC for some 20 years.  The 
veteran indicated that he was primarily treated for manic 
depression, and was given a variety of medications.  He 
stated that he applied for an increase in his assigned 
disability evaluation in 1987.  According to the veteran, his 
daily activities consisted of visiting and assisting his 
blind mother around her house, watching television, visiting 
his children, and that he used public transportation.  He 
stated that he liked to read, and that he rode his bicycle in 
the summer.  Regarding treatment, the veteran stated that his 
treating physicians did not usually discuss his prognosis for 
improvement or recovery with him, but generally limited 
discussions to regulation of prescribed medication.  

The Board has considered the veteran's argument that an 
effective date prior to August 14, 1995, is warranted for 
assignment of a 100 percent evaluation for his service-
connected bipolar disorder.  A review of the medical records 
prior to that date, however, does not indicate that such an 
increase in disability had occurred prior to that date.  The 
veteran appears to have based his assertion that an effective 
date prior to August 14, 1995, is warranted because he 
recalled that in 1987, a treating physician had advised him 
that he should apply for SSA benefits because he "could not 
cope."  In addition, the veteran's assertion appears to be 
at least partially based upon the fact that he had multiple 
consecutive inpatient admissions from April 1987 through 
September 1995.  

The Board observes that the veteran's numerous multiple VAMC 
admissions during the period from 1987 through 1995 were 
noted to be the result of noncompliance with his medication 
treatment regimen and largely due to alcohol abuse.  The 
Board reiterates that the August and September treatment 
summary notes that to the extent that the veteran experienced 
social and economic impairment, that such impairment was the 
direct result of his alcohol use.  The Board also notes that 
most reports of inpatient treatment show that the veteran was 
discharged as the result of having become intoxicated during 
his treatment following improvement on medication, or having 
"eloped" and not reported back to the VAMC.  The Board 
notes that such "involuntary" discharges from treatment 
appear to have coincided with the end of the 21-day period of 
inpatient treatment for which temporary 100 percent 
evaluations under Paragraph 29 were granted.  

In any event, the Board notes that aside from being admitted 
to the VAMC for symptoms resulting from alcohol abuse, the 
veteran was generally found to be fully oriented and 
functional at the time of his releases from treatment.  
Further, unappealed rating decisions based on the inpatient 
treatment reports as noted above, continued the veteran's 
assigned 30 and 50 percent evaluations following termination 
of the Paragraph 29 benefit period.  It was specifically 
determined by these rating decisions that prior to August 
1995, the veteran's disability picture did not warrant 
assignment of an evaluation in excess of 50 percent.  
Accordingly, the Board finds that as final, unappealed 
decisions had been rendered pursuant to medical evidence as 
discussed above, such medical evidence cannot be used as a 
basis for granting an effective date prior to August 14, 
1995, for the veteran's 100 percent evaluation for his 
bipolar disorder.  See generally 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Further, in light of the foregoing, the Board finds that it 
need not consider the merits of whether or not the medical 
evidence dated prior to August 1995 showed that the veteran 
was totally disabled.  Following the last final rating 
decision of record, dated in May 1994, no medical evidence 
was received from or submitted by the veteran until his 
informal claim for an increased rating, deemed to have 
consisted of the August and September 1995 inpatient 
treatment summary, was received.  As noted, the 
August/September 1995 treatment summary formed the basis for 
the October and November 1996 rating decisions which first 
granted a 100 percent evaluation for the veteran's bipolar 
disorder, and then granted an effective date of August 14, 
1995, for that evaluation.  This is because, even assuming 
that medical evidence dated prior to August 1995 could have 
shown the veteran to be totally disabled, final rating 
decisions based upon that evidence were rendered.  

Therefore, based on the evidence presented, the Board finds 
that the date of receipt of the veteran's informal claim for 
an increased rating for a bipolar disorder, August 14, 1995, 
is the proper effective date for assignment of a 100 percent 
evaluation for that disorder.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  His claim for an effective date prior to 
August 14, 1995, is therefore denied.  


ORDER

An effective date prior to August 14, 1995, for an evaluation 
of 100 percent for the veteran's bipolar disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

